Citation Nr: 1111141	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.   Whether new and material evidence had been received to reopen the claim of service connection for bursitis of the right knee. 

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected varicose veins of the right thigh and knee. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from July 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By way of the July 2008 rating decision the RO continued the Veteran's 20 percent disability rating for his varicose veins and denied the Veteran's petition to reopen his claim of service connection for bursitis of the right knee. 

By way of history, the Veteran was originally denied service connection for bursitis of the right knee in March 1974.  The Veteran then filed a petition to reopen his claim in March 2008; the RO denied the Veteran's petition to reopen in July 2008.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues go to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  By way of a March 1974 rating decision, the RO denied the Veteran's claim for service connection for bursitis of the right knee, finding that the condition was not shown in service; the Veteran did not appeal that decision.

3.  The additional evidence received since the March 1974 rating decision is cumulative and redundant of evidence previously of record, does not relate previously unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for bursitis of the right knee.

4.  Since the date of the Veteran's March 21, 2008, claim for increase, the Veteran's varicose veins of the right thigh and knee are manifested by persistent edema and pain with prolonged sitting and standing and stasis pigmentation and eczema, but not by persistent edema or subcutaneous induration and persistent ulceration.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bursitis of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2. Since the date of the claim for increase, March 21, 2008, the criteria for a rating of 40 percent, but not higher, for varicose veins of the right thigh and knee, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 4.27, 4.104 including Diagnostic Code 7120 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in May 2008 correspondences.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In March 2008 the RO sent the Veteran notification of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, in rating cases, a claimant must be informed of the rating formulae for all possible schedular ratings for an applicable rating criteria and this was done in the June 2009 Statement of the Case (SOC), which suffices for Dingess.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this has was expressly done in the May 2008 correspondence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examination in May 2008.  The Board finds that a new VA examination is not warranted because the examinations on record contain medical findings that are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran originally requested, by way of his July 2009 VA-9 Substantive Appeal, a Board hearing by video conference.  However, in April 2010 the Veteran withdrew his request for a Board hearing.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  


II.  Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, the RO denied service connection for bursitis in the right knee in March 1974, finding that there was no evidence of a right knee injury.  The evidence considered at the time of the March 1974 decision included the Veteran's service treatment records, a February 1974 VA examination, and a March 1974 private doctor's note.  At the Veteran's VA examination it was noted that he had an aching knee pain and redness around his right knee when his varicose veins "popped out."  In March 1974 the Veteran's private physician stated that the Veteran had chronic bursitis of the right knee and a November 1973 x-ray study found the Veteran's knee to be normal.  The RO denied service connection because there was no evidence of an in-service injury or disease nor was there evidence of a nexus between the Veteran's bursitis and his military service.  The Veteran did not file a timely appeal and the March 1974 rating decision became final.  

The Veteran filed a petition to reopen his claim for service connection for bursitis of the right knee in March 2008.  The evidence received since the March 1974 decision includes VA treatment records, private surgery records from a February 2009 total right knee replacement, and follow-up surgery treatment notes. 

The Board finds that the evidence submitted since the March 1974 RO decision contains information about a total right knee replacement.  The Board finds that the new evidence describes the Veteran's surgery and a current knee condition but that it does not provide anything new or material to the question of service connection since there is no evidence that any current knee condition is related to the Veteran's service or that he had an in-service injury.  To be new and material it would have to support the unsubstantiated fact necessary to grant service connection.  Here that would be evidence of an in-service injury or a nexus opinion relating the Veteran's right knee disorder to service.  The evidence received since the March 1974 decision is not new and material since no evidence of an in-service injury or no nexus evidence of direct service connection has been submitted.  

Therefore, without evidence of an in-service injury or evidence of a nexus relationship between the Veteran's service and his current diagnosis the Board finds that new and material evidence to reopen the claim of service connection for right knee bursitis has not been received, and the March 1974 rating decision remains final.  As new and material evidence has not been received, the claim to reopen is denied. 


Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The July 2008 rating decision continued the Veteran's 20 percent disability rating for the varicose veins of his right thigh and knee.  The Veteran was granted his 20 disability rating under a general set of criteria applicable to diseases of the heart and veins found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under Diagnostic Code 7120 a 10 percent disability rating is warranted for varicose veins with findings of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent disability rating is warranted for varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A rating of 60 percent is warranted for varicose veins with persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for varicose veins with massive board-like edema with constant pain at rest. 

After a careful review of the Veteran's claims file and granting the Veteran the benefit of the doubt the Board finds that an increased rating of 40 percent is warranted for the Veteran's varicose veins of the right thigh and knee, effective March 21, 2008, the date of the Veteran's claim.  In order for the Veteran to warrant a 40 percent disability rating there needs to be evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

At the Veteran's May 2008 VA examination the examiner stated that the Veteran's varicose veins were currently edematous.  It was noted that the Veteran was a machinist and could not stand for more than 10 to 15 minutes in one place due to pain in his legs; however, it was also noted that there was no effects on the Veteran's activities of daily living and that since his right knee surgery he was able to walk one city block with a cane.  It was noted that the Veteran had aching, fatigue, and abnormal sensation in the leg at rest or after prolonged standing and walking.  It was also noted that elevation resolved the edema and that he did not wear compression hosiery.  On examination the Veteran's varicose veins were visible and pink; there was a tortuous, non tender 5 inch varicose vein located on the right upper outer thigh and a half inch varicose vein that was non tender and located on the medical to the right knee.  The veins were engorged and resolved with elevation of the extremity.  There were no signs of phlebitis, lower extremity edema ulcerations, tenderness, erythema, tremor or deformity, ulcers, or eczema; however, the Veteran did have stasis pigmentation of the inner right ankle.  The examiner stated that the Veteran's subjective pain was related to is February 2008 right total knee surgery and not related to or caused by his varicose veins.  In addition, there was no functional loss or limitations related to the Veteran's varicose veins.  

Since the Veteran's May 2008 VA examination, his VA treatment notes, specifically a March 2009 VA podiatry consult, reveal that he was wearing compression stockings again. 

In order for the Veteran to warrant a 40 percent disability rating there needs to be evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  After granting the Veteran the benefit of the doubt, considering the Veteran's statements, and reviewing the medical evidence of record, specifically the May 2008 VA examination, the Board finds that the Veteran's varicose veins of the right knee and thigh are manifested by persistent edema and stasis pigmentation.  At the Veteran's May 2008 VA examination it was noted that the Veteran had aching, fatigue, and abnormal sensation in the leg at rest or after prolonged standing and walking.  It was also noted that he currently had edema and stasis pigmentation on his ankle.  Therefore, the Board finds that the Veteran warrants a higher rating of 40 percent.  However, the Board finds that there is no evidence of persistent ulcerations, which is warranted for the criteria for a 60 percent rating; the criteria for a 60 percent disability rating is persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulcerations.  

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected varicose veins of the right knee and thigh.  Where the Veteran does have limitations of standing he has not submitted any evidence that his service-connected disability is manifested by a marked interference with employment, or frequent periods of hospitalization, that renders the application of the regular rating schedule impractical. 

In sum, the Board finds that by granting the Veteran the benefit of the doubt his service-connected varicose veins of the right thigh and knee are manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Therefore, the Veteran's service-connected disability warrants a 40 percent disability rating but not higher, since the date of the Veteran's claim for increase, March 21, 2008.  


ORDER

As new and material evidence has not been presented to reopen the claim for service connection for bursitis of the right knee, the appeal to this extent is denied.  

An initial evaluation of 40 percent for varicose veins of the right thigh and knee is granted, subject to the regulations governing the payment of VA monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


